     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 1 of 28




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

HANOVER INSURANCE COMPANY,

      Plaintiff,

v.                                         CASE NO.: 4:20-cv-00148-AW-CAS

FLORIDA COALITION AGAINST
DOMESTIC VIOLENCE, INC., a
Florida not-for profit corporation;
FLORIDA COALITION AGAINST
DOMESTIC VIOLENCE FOUNDATION, INC.,
A Florida not-for profit corporation;
TIFFANY CARR; SANDRA BARNETT;
PATRICIA DUARTE; MELODY KEETH;
LAUREL LYNCH; ANGELA DIAZ-VIDAILLET;
SHANDRA RIFFEY; DONNA FAGAN;
THERESA BEACHY; SHERYL SCHWAB;
LORNA TAYLOR; and PENNY MORRILL,

     Defendants.
_______________________________/

                     DEFENDANT SANDRA BARNETT’S
          MOTION TO DISMISS AND/OR STAY PLAINTIFF’S COMPLAINT

      Defendant SANDRA BARNETT, pursuant to Rules 12(b)(1) and 12(b)(6),

Fed. R. Civ. P., and the inherent authority of the court, requests that the Court

dismiss the complaint filed by Hanover Insurance Company (“Plaintiff” or

“Hanover”). Alternatively, Defendant requests that this case be stayed pending

the disposition of Florida Department of Children and Families v. Florida
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 2 of 28




Coalition Against Domestic Violence, Inc., et. al., Case No. 2020-CA-00431 (filed

March 4, 2020, pending in the Circuit Court in Leon County (“DCF Lawsuit”).

                            MEMORANDUM OF LAW

      Defendant is the former Chief Operating Officer of the Florida Coalition

Against Domestic Violence, Inc. (“FCADV”). She is named as an individual

defendant in the DCF Lawsuit. Hanover filed the instant case in this Court

seeking a declaratory judgment with respect to its duty to defend (Counts I and

II) and duty to indemnify (Count III) the Defendant, among others, in the

underlying DCF Lawsuit.1 Counts I and II of Hanover’s Complaint should be

dismissed as to Defendant for failure to state a claim under Rule 12(b)(6). Count

III should also be dismissed as the claim is not ripe. Alternatively, all Counts of

Hanover’s Complaint should be stayed pending the disposition of the underlying

DCF lawsuit.

      I.    Counts I and II Should be Dismissed for Failure to State a Claim as
            to Defendant.



1       Throughout its Complaint, Hanover references two separate lawsuits,
sometimes collectively referring to both lawsuits as the “State Litigation.” The
first is the DCF Lawsuit, which names Defendant, along with FCADV, two other
former employee-officers of FCADV, and nine of the former members of the
FCADV Board of Directors. The second lawsuit is styled Office of the Attorney
General, State of Florida, Dep’t of Legal Affairs v. Florida Coalition Against
Domestic Violence, Inc. Case No. 2020 CA 000437 (filed March 4, 2020) (“AG
Lawsuit”). Defendant is not a party to the AG Lawsuit.


                                        2
        Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 3 of 28




        In Count I of its Complaint, Hanover seeks a declaratory judgment that it

has no duty to defend any of the parties named as defendants in either the DCF

Lawsuit or the AG Lawsuit. Count II of the Complaint is based on Hanover

prevailing in Count I, and seeks a declaratory judgment that Hanover recoup

severally from the defendant parties any defense costs paid related to either

suit.

              A. Standard on a Motion to Dismiss for Failure to State a Claim

        In order to survive a motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is

plausible on its face.’” Ashcroft v Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the conduct alleged.” Iqbal,

566 U.S. at 678. Further, in determining facial plausibility, “where the well-

pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’ - ‘that the

pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). “Where

a complaint pleads facts that are ‘merely consistent with’ the defendant’s

liability, it ‘stops short of the line between possibility and plausibility of




                                         3
      Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 4 of 28




entitlement to relief.’” Id. at 678 (quoting Twombly, 550 U.S. at 557).

      While factual allegations must be accepted as true, the same is not true

for legal conclusions. Courts are not “bound to accept as true a legal conclusion

couched as a factual allegation” and “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

566 U.S. at 678. Therefore, this Court should engage in a two-step approach:

“When there are well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679.

             B. Hanover’s Duty to Defend

      “Under Florida law, the issue of a liability insurer’s duty to defend a lawsuit

against its insured is governed by the terms of the insurance policy and the

allegations of the complaint.” Colony Ins. Co. v. Barnes, 410 F. Supp. 2d 1137,

1139 (N.D. Fla. 2005). This is sometimes referred to as the “eight corners” rule,

as the relevant inquiry concerns only the four corners of the complaint and the

four corners of the policy. Id. “If the complaint alleges any claim that, if proven,

might come within the insurer’s indemnity obligation, the insurer must defend

the entire action. Id. Simply stated, if the underlying complaint alleges multiple

grounds for liability, so long as at least one of them is within the insurance




                                         4
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 5 of 28




coverage, the insurer must defend the entire suit.

      The insurer’s duty to defend exists even if the complaint's allegations are

factually incorrect or meritless and even if part of the allegations fall outside

policy coverage. Addison Ins. Co. v. 4000 Island Boulevard Condo. Ass'n, 721 F.

App'x 847, 854 (11th Cir. 2017). Even if the existence of extrinsic facts might

establish that coverage does not exist, the duty to defend relies on the

allegations in the underlying complaint, not in any extraneous matters. See Marr

Invs., Inc. v. Greco, 621 So. 2d 447, 449 (Fla. 4th DCA 1993) (holding that “the

trial judge erred in considering extraneous matters in resolving the question as

to the duty to defend.”). 2

      Any doubts regarding the insurer’s duty to defend arising out of the

allegations in the underlying complaint are resolved in favor of the insured.

Colony Ins. Co. v. Barnes, 410 F. Supp. 2d at 1139. Therefore, ambiguous



2     The Eleventh Circuit has recognized a limited exception to the eight
corners rule, in which a court may consider extrinsic facts “if those facts are
undisputed, and, had then been pled in the complaint, they clearly would have
placed the claims outside the scope of coverage.” Stephens v. Mid-Continent
Cas. Co., 749 F.3d 1318, 1323 (11th Cir. 2014). This exception, however, is
limited to “exceptional cases in which courts have crafted an equitable remedy
when it is manifestly obvious to all involved that the actual facts placed the
claims outside the scope of coverage.” Id. (quotation omitted). This exception is
not applicable to the instant case, as the alleged facts relied upon by Hanover
to assert its exclusions are being disputed by Defendant in this case and in the
DCF Lawsuit.


                                       5
      Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 6 of 28




allegations in the underlying complaint “must be construed most favorably to the

insured to establish the duty to defend.” Baron Oil Co. v. Nationwide Mut. Fire

Ins. Co., 470 So.2d 810, 816 (Fla. 1st DCA 1985).

             C. Hanover’s Policy and Alleged Exclusions

      Hanover admits that the applicable insurance policy was effective

December 19, 2019, and that Defendant is an insured under the policy. See

Complaint, ECF No. 1, pp. 1-2 at ¶1. Under the policy, coverage is provided for

any “Loss which the Insured Individual is legally obligated to pay due to a Claim

first made against the Insured Individual during the Policy Period…” See Hanover

policy, ECF No. 1-2, p. 21, § I.A (emphasis in original). The definition of Claim

under the Hanover policy, as applicable to Defendant, includes any:

      1. Written demand received by an Insured for monetary or
      nonmonetary relief including injunctive relief;
      2. Civil proceeding commenced by the service of a complaint or
      similar pleading;
            . . . ..
      4. Formal administrative or regulatory proceeding commenced by
      the filing of charges, formal investigative order or similar document;
      ....
      against an Insured Individual for a Wrongful Act, including any
      appeal therefrom[.]

See id., pp. 21-22, at § III.A.

      The Hanover policy defines a covered “Wrongful Act” as, inter alia, “any




                                        6
      Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 7 of 28




actual or alleged act, error, omission, misstatement, misleading statement,

neglect, breach of duty committed or attempted, or allegedly committed or

attempted by . . . an Insured Individual in his or her capacity as such . . ..” See

id., p. 24.

       Pursuant to Florida Law, “insurance contracts must be construed in

according with the plain language of the policy.” Swire Pacific Holdings, Inc. v.

Zurich Ins. Co., 845 So.2d 161, 165 (Fla. 2003) (answering certified questions

from the United States Court of Appeals for the Eleventh Circuit). Policy

interpretation is a question of law decided by the court. Where the plain

language of the policy is susceptible to more than one reasonable interpretation,

the policy language is considered ambiguous. Auto–Owners Ins. Co. v. Anderson,

756 So.2d 29, 34 (Fla.2000). “An ambiguous policy must be ‘interpreted

liberally in favor of the insured and strictly against the drafter who prepared the

policy.’” Travelers Indem. Co. v. PCR Inc., 326 F.3d 1190, 1193 (11th Cir. 2003)

(quoting Hyman v. Nationwide Mut. Fire Ins. Co., 304 F.3d 1179, 1186 (11th

Cir. 2002). “Doubts are resolved in favor of the insured.” Colony Insurance Co.,

410 F. Supp.2d at 113. Where, as here, an insurer seeks to rely on an exclusion

to deny coverage, the insurer is required to show that the exclusion clearly

applies to the underlying complaint. See Auto-Owners Ins. Co. v. Am. Bldg.




                                        7
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 8 of 28




Materials, Inc., 820 F. Supp. 2d 1265, 1269 (M.D. Fla. 2011). An exclusionary

clause is “construed even more strictly against the insurer than coverage

clauses.” Travelers Indem. Co., 326 F.3d at 1193, quoting Hyman, 304 F.3d at

1196.

      Hanover has identified six exclusions, along with two legal arguments, that

it seeks to use to shirk its duty to Defendant to provide defense coverage in the

DCF Lawsuit. Hanover’s allegations, when examined through the framework of

the ‘eight corners’ of the underlying allegations in the DCF Lawsuit and the

Hanover insurance policy, fail to dispel “any doubt” that Hanover should be

relieved of its duty to defend. Therefore, said doubt “must be resolved in favor

of the insured” and Hanover should be required to defend.

               1. The Prior & Pending Litigation/Demand Exclusion

      The Prior & Pending Litigation/Demand Exclusion provides that there is no

coverage for any claim “[b]ased upon, arising out of or in any way related to any

litigation, administrative or arbitration proceeding, written demand pending

against any Insured, or any order, decree or judgment entered prior to or on

[December 19, 2019].” See Hanover policy, ECF No. 1-2, pp. 24-25, at § IV.A.2.

      Hanover alleges that this exclusion applies based on allegations in the

DCF Lawsuit that DCF sent correspondence to FCADV prior to December 19,




                                       8
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 9 of 28




2019. The DCF Lawsuit alleges that on August 27, 2018, DCF sent a letter to

FCADV notifying them that “DCF Office of the Inspector General (OIG) was

initiating an investigation of FCADV’s administrative costs and executive

compensation.’” See Complaint, ECF No. 1, p. 12, ¶ 51 (quoting DCF Lawsuit).

The DCF Lawsuit further alleges that the August 27, 2018 letter, and subsequent

correspondence with FCADV, included a request for documentation….” See, id.,

p. 12, at ¶ 52.

      Hanover seeks to transform these pre-policy requests for documentation

into a “written demand” as that term is used in the Prior & Pending

Litigation/Demand Exclusion. This is simply not the case. As alleged in the DCF

Lawsuit, all of the pre-policy correspondence “requested” documentation from

FCADV. None of the pre-policy correspondence demanded that FCADV turn over

the documents. The plain meaning of the term “demand” does not support

Hanover’s position that the pre-policy correspondence with DCF was a “written

demand”. As defined by the dictionary, demand means “an insistent and

preemptory request, made as if by right.”3 None of the pre-policy

correspondence between DCF and FCADV is worded in terms of a final demand,

which promised negative consequences if not complied with.



3     https://www.lexico.com/definition/demand


                                      9
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 10 of 28




      Further, although the term “written demand” is not defined in the policy, it

is used in the policy definition of “Claim”, which provides that claims include any

“[w]ritten demand received by an Insured for monetary or non-monetary relief

including injunctive relief.” When construing policy terms, pertinent provisions

should be read in pari materia.” U.S. Fire Ins. Co. v. J.S.U.B., Inc., 979 So.2d 871,

877 (Fla. 2007).

      Even if the pre-policy correspondence could in some way be construed to

have been a “written demand” under the policy, the allegations contained in the

DCF Lawsuit against Defendant are based on alleged fraudulent actions and/or

misrepresentations that did not take place until January of 2020, after the policy

was in place. Thus, no claim had arisen against Defendant until after the

effective date of the policy, and the Prior & Pending Litigation/Demand Exclusion

is inapplicable, at least as to Defendant.

      It is clear that the requests for documentation from DCF to FCADV were

not demands for monetary or non-monetary relief including injunctive relief.

Based on this, the document requests from DCF do not qualify as written

demands, as that term is used in the Prior & Pending Litigation/Demand

Exclusions. At the very least, the meaning of the term “written demand” in the

exclusion is ambiguous. Based on a strict reading of the exclusionary language,




                                        10
    Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 11 of 28




and resolving said ambiguity in favor of finding coverage, Hanover has not shown

that the Prior and Pending Litigation/Demand exclusion relieves it of its duty to

defend.

               2. The Policy Application Claim Exclusion and the Policy Claim
                  Exclusion

      As an alternative argument, Hanover seeks to relieve itself of its duty to

defend based on the Policy Application Claim Exclusion. See Complaint, ECF No.

1, pp. 21 - 22, at ¶ 106. That exclusion is based on section XI of the policy

application, which asked whether “the Insured proposed for coverage” is “aware

of any fact, circumstance, or situation that might reasonably be expected to

result in a Claim that would fall within the scope of the proposed Liability

Coverage Parts.” Id., p. 21, at ¶ 102; ECF No. 1-2. This question was answered

in the negative. Hanover contends that this response was untruthful, based on

the pre-policy correspondence exchanged between DCF and FCADV. Further,

although not specifically argued, Hanover implies that the pre-policy

correspondence between DCF and FCADV was a fact, circumstance, or situation

that Defendant should have reasonably expected to result in a claim.

      Similarly, Hanover also claims that it has no duty to defend based on the

Policy Claim Exclusion which provides “If the Application contains any

misrepresentations    made    with   the    intent   to   deceive   or   contains



                                       11
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 12 of 28




misrepresentations which materially affect the acceptance of the risk or hazard

assumed by the Insurer,” then no coverage will be provided for any Claim “based

upon, arising from, or in consequence of, any such misrepresentation with

respect to” any Insured “who knew of such misrepresentations (whether or not

such individual knew such Application contained such misrepresentations).” See

Complaint, ECF No. 1, p. 22, at ¶ 107. Hanover’s argument regarding this

exclusion flows from its argument regarding the Policy Application Exclusion, that

the Application contained a misrepresentation regarding the existence of a

potential claim, and further, that the misrepresentation was made with the intent

to deceive or was material to the issuance of the policy.

      Both of these exclusions require prior knowledge on the part of Defendant.

These types of prior knowledge exclusions “may be triggered under two

circumstances: (1) if the insured “knew” that a wrongful act might be expected

to be the basis of a claim; or (2) if the insured “could have reasonably foreseen”

that a wrongful act might be expected to be the basis of a claim.” Feldman v.

Imperium Insurance Company, No. 8:14–cv–1637–T–30EAJ, 2015 WL

5854153, at *6 (M. D. Fla. Oct. 5, 2015). The first prong is subjective, requiring

an insured to have actual knowledge. Fid. Nat'l Title Ins. Co. v. Houston Cas. Co.,

No. 6:11–cv–1438, 2012 WL 4523666, at *5 (M. D. Fla. Sept. 30, 2012). The




                                        12
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 13 of 28




second prong, however, has both an objective and subjective component.

Feldman, 2015 WL 5845153, at *6. What is reasonably foreseen by an insured

is an objective inquiry, but it must be based on facts subjectively known by the

insured. Id.

      There is no allegation in the DCF Lawsuit that Defendant had actual

knowledge of any wrongful act prior to the policy effective date of December 19,

2019. The first allegation that Defendant had actual knowledge of a wrongful

act is not until after the effective date of the Policy whereinDCF alleges that

Defendant, along with others, “provided false and incomplete documents…with

either the intent to, or effect of, purposefully deceiving and misleading DCF….”

Looking at the “eight corners” applicable to determining Hanover’s duty to

defend, there are no factual allegations that satisfy the subjective and objective

components of these two “prior knowledge” exclusions.

      Further, even if the DCF allegations could be construed to show that other

insureds under the policy had prior knowledge of a potential claim, the plain

language of the policy itself provides that [n]o statement in the Application, fact

pertaining to, or knowledge possess by any Insured Individual shall be imputed

to any other Insured Individual. See Hanover Policy, ECF No. 1-2, p. 30, at §

XIV.A.2. Since the underlying complaint does not allege any prior knowledge on




                                        13
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 14 of 28




the part of Defendant of any potential claim, Hanover has failed to show that

either of these exclusions relieve Hanover of its duty to defend.

               3.     The Fraud Exclusion

      Hanover next seeks to assert a “Fraud” exclusion in order to avoid its duty

to defend. Said “Fraud” exclusion is based on what the policy refers to as a

“Conduct exclusion. See Complaint, ECF No. 1, pp. 22-24, at ¶¶ 110–117;

Hanover policy, ECF No. 1-2, p. 25, at §§IV.A.3.a. and b.

      Per the Conduct exclusion, there is no coverage for any Loss or Claim

“[b]ased upon, arising out of or in any way related to [a]ny deliberate, dishonest,

fraudulent act or omission, or willful violation of any statute or regulation by an

Insured[.]” Hanover’s assertion of the “Fraud” exclusion is based on the

allegations of fraud found in the DCF Lawsuit. Specifically, three of the four

counts brought against Defendant in the DCF lawsuit are for “Fraudulent

Concealment,” “Fraudulent Misrepresentation,” and “Civil Conspiracy.” See

Complaint, ECF No. 1, p. 23, at ¶ 112. While the DCF Lawsuit does bring

allegations of fraud against Defendant, an examination of those allegations

shows that they fail to meet the pleadings requirements of both Florida and

federal law.

      Pursuant to Federal and Florida Rules of Civil Procedure, fraud must be




                                        14
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 15 of 28




pled with particularity. See Fed. R. Civ. P. 9(b); Fla. R. Civ. P. 1.120(b). To state

an action for fraud in Florida, the complaint must specifically identify a

misrepresentation of fact, and also must identify when, where or the manner in

which it was made. Robertson v. PHF Life Ins. Co., 702 So.2d 555, 556 (Fla. 1st

DCA 1997) (“Florida Rule of Civil Procedure 1.120(b) requires that allegations of

fraud be pled with specificity” and must identify the time, place or manner in

which the representations were made). The allegations contained in the DCF

Lawsuit do not meet this standard, as they do not identify when alleged

misrepresentations were made by Defendant, where the misrepresentations

occurred, or the manner in which the misrepresentations came about.

      Even if the allegations in the DCF Lawsuit were sufficient to state a cause

of action for fraud, Hanover conveniently ignores the fourth count brought

against the Defendant by DCF, for negligent misrepresentation. As noted above,

if “the complaint alleges any claim that, if proven, might come within the

insurer’s indemnity obligation, the insurer must defend the entire action. Colony

Ins. Co. v. Barnes, 410 F. Supp. 2d 1137, 1139 (N.D. Fla. 2005). Therefore,

because Hanover is obligated to defend the negligence claim against Defendant,

it is also obligated to defend all of the other claims in the DCF Lawsuit. See, e.g.,

Century Sur. Co. v. Kid’s Club Preschool, Inc., No. 4:10CV539-RH/WCS, 2011




                                        15
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 16 of 28




WL 13118599, at *2 (N.D. Fla. May 28, 2011) (holding that where complaint

alleges both negligence and intentional tort, insurer must defend entire lawsuit,

notwithstanding exclusion for intentional acts).

       Finally, per the plain language of the policy itself, the assertion of this

Conduct Exclusion to relieve Hanover of its duty to defend is premature. In

reference to the Conduct Exclusion, the policy provides:

       [T]his exclusion shall not apply to Defense Expenses unless and
       until a final, non-appealable judgment or adjudication in any
       underlying proceeding or action establishes that an Insured
       committed such an act or omission, violation of statute or regulation
       or gained such profit, remuneration or advantage to which the
       Insured was not legally entitled.

       As there has been no judgment or adjudication in the DCF Lawsuit, the

assertion of the Conduct exclusion by Hanover is premature and should be

disregarded.

                  4. The Profit Exclusion

       Like the “Fraud” exclusion above, Hanover also asserts what it labels as

the “Profit” exclusion based on the Conduct exclusion found in the policy. This

second Conduct exclusion provides that there is no coverage for any claim

involving “[a]n Insured gaining any profit, remuneration or advantage to which

such Insured was not legally entitled[.]” See Hanover policy, ECF No. 1-2, p. 25,

at § III.A.3.b.



                                        16
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 17 of 28




      To the extent that Hanover relies on allegations in the AG Lawsuit to assert

this exclusion, those allegations are inapplicable to the Defendant and should

be ignored. As explained above, Defendant is not a party to the AG Lawsuit, and

therefore any allegations contained within said suit do not fall within the “eight

corners” determination of whether or not Hanover has a duty to defend.

      Hanover also relies on allegations in the DCF Lawsuit to make the “Profit”

exclusion applicable to Defendant. An examination of these allegations show

that they fail to meet the pleading standards of Ashcroft v. Iqbal and Bell Atlantic

Corp. v. Twombly, meaning they cannot form the basis of a denial of Hanover’s

duty to defend. Those cases require complaints to contain factual allegations

that are facially plausible and not just threadbare recitations of elements and

legal conclusions. Iqbal, 566 U.S. at 678-79. And “where the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—'that the pleader is entitled

to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)) (emphasis added).

      As to Defendant, Paragraph 35 of the DCF Lawsuit alleges, “Upon

information and belief [Defendant]…received a number of personal benefits,

including, but not limited to, increased compensation and enhanced PTO.”

(emphasis added). This conclusory allegation lacks any sort of factual support in




                                        17
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 18 of 28




the complaint. Paragraph 36 alleges, again without any shred of factual support

that, “Upon information and belief…[Defendant]. . . received a number of

personal benefits, including, but not limited to, increased compensation and

enhanced PTO.” This is another conclusory allegation, unsupported by facts, that

fails to meet the standards set out in Iqbal and Twombly. Finally, Paragraph 37

makes yet another conclusory allegation that Defendant, among others, acted

as part of “a scheme and conspiracy whereby board members who supported

Ms. Carr’s astronomical compensation received more funding from FCADV for

their own centers, and in turn, the Defendants received higher executive salaries

from their own boards.” This allegation does not appear to apply to Defendant,

as she was not a board member nor did she run her own center. Even if this

allegation could be construed to apply, once again there is not a single fact

alleged in the complaint to support this allegation.

      The allegations in the DCF Lawsuit, devoid of any factual support, show

only “the mere possibility of misconduct.” As such, said allegations cannot form

the basis for asserting the “Profit Exclusion” and Hanover’s arguments regarding

it should be ignored.

      Also, as with the previous “Fraud Exclusion”, the terms of the policy

provide that this Conduct exclusion is premature and that it shall not apply until




                                       18
    Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 19 of 28




there is a final non-appealable judgment or adjudication in the underling

proceeding. As there has been no judgment or adjudication in the DCF Lawsuit,

the assertion of this “Profit Exclusion” is premature and should also be

disregarded.

               5. The Contract Exclusion

      The Contract Exclusion applies only to FCADV. See Complaint, ECF No. 1,

pp. 24-25, at ¶¶118-19. Thus, this exclusion does not apply to Defendant and

is not addressed in this Motion.

               6. Loss Uninsurable as a Matter of Law

      Hanover next asserts that because the policy does not cover “any amount

deemed uninsurable by law” that it is somehow relieved of its duty to defend.

Hanover states in support of this argument that the “State Litigation seeks

recovery solely of amounts that are restitution, disgorgement and/or the return

of ill-gotten gains of improperly paid wages, bonuses and PTO” and that these

losses are uninsurable under Florida law. Hanover provides no authority for its

argument, nor is the argument supported by the allegations in the underlying

complaint. The DCF Lawsuit does not seek “restitution, disgorgement, and/or

the return of ill-gotten gains” from Defendant. Instead, all of DCF’s request for

relief against Defendant seek an “[a]ward of damages in an amount greater than




                                       19
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 20 of 28




$30,000 [and] such other relief as this Court deems just and proper.” Included

in the claims against Defendant is a count for negligence, which is clearly

covered by the policy. As such, Hanover’s argument that the alleged loss is

uninsurable is inapplicable to Defendant and does not absolve Hanover of its

duty to defend.

                  7. The Known Loss Doctrine

      The Known Loss Doctrine is based on the premise that the basic purpose

of insurance is to protect against fortuitous events and not against known

certainties. In Florida “an agreement to assume a known loss is not insurance.”

Normandy Ins. Co. v. Sorto, 276 So. 3d 337, 340 (Fla. 1st DCA 2018).

Agreements to insure a known loss in Florida are void as a matter of public policy.

I.T.N. Consolidators, Inc. v. Northern Marine Underwriters, Ltd., 699 F. App’x

880, 885 (11th Cir. 2017). Hanover alleges that this doctrine should apply

because Defendant, and the other insureds, knew or should have reasonable

known that a claim or injury had already occurred at the time that the policy was

entered into. Hanover Complaint, ECF No. 1, pp. 25 - 26, at ¶ 123.

      Hanover’s argument, without any citation to authority, to apply the Known

Loss Doctrine cannot and does not relieve it of its duty to defend. The assertion

of this doctrine relies on Defendant’s knowledge of the allegations contained in




                                        20
    Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 21 of 28




the DCF Lawsuit, prior to the effective date of the policy at issue.       What

Defendant knew or reasonably should have known, and when she acquired the

actual knowledge, is one of the main issues in the DCF Lawsuit that has yet to

be determined.

      The DCF Lawsuit alleges that Defendant both “knew” or “should have

known” about alleged misrepresentations regarding executive compensation.

See DCF Complaint, ECF No. 1-3, at ¶¶ 103, 120, and 127. What Defendant

knew about a claim or potential claim, and when she knew about it, is a question

of fact. See Boran Craig Barber Homes, Inc. v. Mid-Continent Cas. Co., 2009 WL

20670850 (M.D. Fla. Feb. 19, 2009) (denying summary judgment application

of the known loss doctrine, concluding whether the insured “had actual

knowledge of a loss or [whether] there was a substantial probability the loss

would occur[,]” prior to the date of the insurance application was a question of

fact to be determined at trial). Examining the “eight corners” relative to

determining Hanover’s duty to defend, the allegations in the DCF Lawsuit do not

demonstrate that Defendant knew of a claim prior to the effective date of the

policy. Until and unless the DCF Lawsuit results in such a finding, the assertion

of the Known Loss Doctrine to absolve Hanover of its duty to defend is

premature, and should be disregarded by this Court.




                                       21
    Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 22 of 28




                    8. Severability of Exclusions

      To the extent Hanover’s assertions of policy exclusion relies in any way on

alleged actions or inactions of any individual or entity other than Defendant

personally, they cannot sever as basis for upholding any policy exclusions.

Section V of the Policy, entitled SEVERABILITY OF EXCLUSIONS, provides:

      No conduct pertaining to any Insured Individual shall be impute to
      any other Insured Individual for the purpose of determining the
      applicability of these exclusions. Any conduct pertaining to any past,
      present or future Executive of an Insured Entity shall be imputed to
      such Insured Entity and its Subsidiaries.

      Therefore, to the extent any allegations against Defendant are based on

the alleged actions or inactions of the CEO, CFO or the board members, they may

not be imputed to Defendant.

      II.   Alternatively, Counts I and II of Hanover’s Complaint Should Be
            Stayed Pending Disposition of the Underlying DCF Lawsuit

      Counts I and II of Hanover’s complaint should be dismissed for failure to

state a claim for relief. Even in the event that the Court determines that Counts

I and II should not be dismissed, then these counts should be stayed based on

the court’s inherent authority and broad discretion in deciding whether to hear

declaratory judgment actions under the Declaratory Judgment Act, 28 U.S.C.

§2201.

      A federal district court is afforded “broad discretion” in determining



                                       22
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 23 of 28




whether to stay an action in the interests of justice, in control of its own docket,

or “to avoid duplicating a proceeding already pending in another [] court.” I.A.

Durbin, Inc. v. Jefferson Nat’l Bank, 793 F.2d 1541, 1552 & n.13 (11th Cir.

1986). This discretion is particularly applicable in determining whether to

entertain a declaratory judgment action. The Declaratory Judgment Act is “an

enabling act, conferring discretion on courts than an absolute right upon the

litigant.” Ameritas Variable Life Ins. Co. v. Roach, 411 F.3d 1328 (11th Cir.

2005). As the Supreme Court has explained:

      Since its inception, the Declaratory Judgment Act has been
      understood to confer on federal courts unique and substantial
      discretion in deciding whether to declare the rights of litigants.... The
      statute’s textual commitment to discretion, and the breadth of
      leeway we have always understood it to suggest, distinguish the
      declaratory judgment context from other areas of the law in which
      concepts of discretion surface.

Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995).

      In cases where there is concurrent state litigation on identical issues, as

there appears to be here, federal courts should be hesitant to consider

declaratory judgment actions. The Supreme Court has held that:

      Ordinarily it would be uneconomical as well as vexatious for a
      federal court to proceed in a declaratory judgment suit where
      another suit is pending in a state court presenting the same issues,
      not governed by federal law, between the same parties. Gratuitous
      interference with the orderly and comprehensive disposition of a
      state court litigation should be avoided.



                                        23
    Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 24 of 28




Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 495, 62 S. Ct. 1173, 1175-76,

86 L.Ed. 1620 (1942).

      The DCF Lawsuit is already being litigated in state court. Many of the same

factual issues presented by Hanover with respect to its alleged exclusions will

also be issues of fact determined by the state court proceeding. Further,

Defendant has moved to dismiss the complaint in the DCF Lawsuit. 4 Thus, it is

possible that the DCF Lawsuit may be dismissed as to Defendant, or that the

complaint in the DCF Lawsuit may be amended. Under these circumstances,

even if the Court held that Count I and Count II should not be dismissed, the

Court should stay those Counts pending disposition of the DCF Lawsuit. See

Southern-Owners Ins. Co. v. Wallace Sprinkler & Supply, Inc., 2014 WL

11511679 (N.D. Fla. Aug. 28, 2014) (Court found that it was appropriate for it

to exercise its discretion to hear an insurer’s declaratory judgment action while

the state court action remained pending, and dismissed the case).

      Further, FCADV has recently filed its own lawsuit in state court, naming,

among others, Hanover, Traveler’s Casualty and Surety Company of America

(FCADV’s prior directors and officer’s insurance carrier), and Defendant as



4     A copy of Defendant’s Motion to Dismiss the DCF Lawsuit is attached as
Exhibit A.


                                       24
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 25 of 28




parties to that action. 5 In this recently filed suit, FCADV brings counts for

declaratory relief and for breach of contract against Hanover, as well as against

Traveler’s. The factual allegations at issue in the suit brought by FCADV against

its insurers mirror the issues to be determined in the instant suit. In the interest

of judicial efficiency, this Court should use its inherent authority to exercise

discretion to stay the instant case until the state court litigation has been

resolved.

      III.   Count III of Hanover’s Complaint Should Be Dismissed or Stayed
             Pending Resolution of the Underlying DCF Lawsuit
      An insurer’s duty to indemnify is “triggered when the insured becomes

legally obligated to pay damages covered by the policy, that is, when there has

been a final resolution of the underlying claims, whether by settlement or entry

of a final judgment.” Morette Co. v. S-Owners Ins. Co., 301 F. Supp. 3d 1175,

1187 (N.D. Fla. 2017); see also J.B.D. Const., Inc. v. Mid- Continent Cas. Co.,

571 F. App’x. 918, 927 (11th Cir. 2014) (“duty to indemnify is dependent upon

the entry of a final judgment, settlement, or a final resolution of the underlying

claims.”). Thus, “whereas the duty to defend is measured by the allegations of




5      See Florida Coalition Against Domestic Violence v. Hanover Insurance
Company, et. al., Case No. 2020-CA-001044, filed June 3, 2020, pending in the
Circuit Court in Leon County.


                                        25
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 26 of 28




the underlying complaint, the duty to indemnify is measured by the facts as they

unfold at trial or are inherent in the settlement agreement.” Northland Cas. Co.

v. HBE Corp., 160 F.Supp.2d 1348, 1360 (M.D. Fla. 2001). Since the insurer’s

duty to indemnify is dependent on the outcome of a case, any declaration as to

the duty to indemnify is premature unless there has been a resolution of the

underlying claim.” Id. Further, as noted above, parties do not have an absolute

right to a declaratory judgment. “The Declaratory Judgment Act is ‘an enabling

Act, which confers discretion on courts rather than an absolute right upon the

litigant.’” Ameritas v. Variable Life Ins. Co., 411 F.3d 1328, 1330 (11th Cir.

2005) (per curiam) (quoting Wilton v. Seven Falls Co., 515 U.S. 277, 287

(1995)).

      The underlying case, the DCF Lawsuit, is still in its infancy. There has been

no judgment entered against Defendant, nor has there been any settlement

agreement in that case. Hanover’s duty to indemnify Defendant is unripe

pending resolution of the underlying state court litigation. Should the Court find

that Counts I and II are due to be dismissed, then the Court should also exercise

its discretion to dismiss Count III.

      However, if Counts I and II are not dismissed, then Count III should be

stayed pending resolution of the DCF Lawsuit. “Where a premature request for




                                       26
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 27 of 28




declaratory relief regarding the duty to indemnify is joined to a ripe request for

declaratory relief regarding the duty to defend, a well-accepted practice is to

retain jurisdiction over the latter request and stay, but not dismiss, the

premature request.” Hartford Fire Ins. Co. v. Weathertrol Maint. Corp., No. 16–

24509–CIV, 2017 WL 5643298, at *5 (S.D. Fla. Feb. 21, 2017); see also United

Specialty Ins. Co. v. Tzadik Acquisitions, LLC, 2019 WL 5110836, at *2 (M.D.

Fla. Aug. 12, 2019) (staying insurer’s request for declaratory relief as to its duty

to indemnify insured pending the resolution of the underlying state court

lawsuit); Mid-Continent Casualty Company v. Gozzo Development, Inc., 2017 WL

3578846 (S.D. Fla. Aug. 19, 2017) (same). Accordingly, this Court should stay

Hanover’s request for a declaratory judgment that it is not required to indemnify

Defendant until such time as the underlying DCF lawsuit is resolved.

      IV.   Adoption of Arguments of Other Defendants
      Defendant adopts any applicable arguments raised in the other

defendants’ motions to dismiss.

      V.    Conclusion
      Based on the foregoing, Defendant requests that Count I and II of the

complaint be dismissed and that Count III be stayed until the DCF Lawsuit is

resolved. Alternatively, Defendant requests that the entire action be stayed

pending disposition of the DCF Lawsuit.


                                        27
     Case 4:20-cv-00148-RH-MAF Document 20 Filed 06/08/20 Page 28 of 28




      Respectfully submitted this 8th day of June 2020.

                                     COPPINS MONROE, P.A.

                                   By: /s/ Zackery A. Scharlepp
                                     Zackery A. Scharlepp, FBN: 0058374
                                     John J. Van Hise III, FBN 125151
                                     1319 Thomaswood Drive
                                     Tallahassee, Florida 32308
                                     Telephone: (850) 422-2420
                                     Facsimile: (850) 422-2730
                                     zascharlepp@coppinsmonroe.com
                                     jvanhise@coppinsmonroe.com
                                     jclark@coppinsmonroe.com

                                     ATTORNEYS FOR DEFENDANT
                                     SANDRA BARNETT


                           CERTIFICATE OF SERVICE

      Pursuant to Federal Rule of Civil Procedure 5(b)(3) and N.D. Florida Local

Rule 5.1, this document is being filed electronically and service shall be through

the Court's transmission facilities on all persons appearing before this Court.


                                     s/ Zackery A. Scharlepp




                                       28
